FERNEDING, J.
Epitomized Opinion
This is an action by Owen Snyder against' Elwood Hamilton for recovery of $2950, as commission fior negotiating exchange of lands between Hamilton and one Schell. In the trial court the case was taken from the jury and judgment rendered in favor of Hamilton. Snyder claims the lower court erred in rejecting certain evidence offered by him in that court. It seems that a written contract had been entered into between Snyder and Hamilton to the effect that if Snyder consummated the exchange of real estate between Schell and Hamilton, he (Snyder) would receive a certain compensation.
Snyder testified that he sent to Schell a copy of such contract and was forthwith given authority by telegram to bring the deal to a close. Schell also called Snyder long distance confirming this authority. The trial court, in its verdict, held that no valid contract was made as between Hamilton and Schell; also ruling-out the telegram and contract. In ordering a reversal the Court of Appeal held:.
1. Evidence of the telephone call and telegram were admissable.
2. In contracts of real estate brokers, it is not always necessary to prove actual execution of written contracts. In the present case the authority given Snyder over phone by Schell to sign his name to contract would make such contract valid and binding.